—Findings of fact and decretal paragraphs 1, 2, 3, 6, and 7 of the order and judgment (one paper) of the Supreme Court, New York County (Bruce Wright, J.), entered on June 2, 1987, unanimously affirmed, and the cross appeal from said order and judgment (one paper) unanimously dismissed as academic; the order of said court entered on August 11, 1987, unanimously affirmed; and the order of said court entered on June 27, 1986, unanimously dismissed as academic, all without costs and without disbursements. No opinion. Concur—Sandler, J. P., Ross, Kassal and Smith, JJ.